Title: Louisa Catherine Johnson to John Quincy Adams, 14 March 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


        
          London March 14th 1797
        
        I have repeatedly perused your letter of the 27 of February, which afforded me infinite pleasure, as it perfectly coincides with my sentiments—
        Let me again assure you my best friend, that you shall never more be offended by an assertion of Spirit, that I in reality do not possess, and permit me to request, you will cease to mention a subject, which has already cost me so much pain, and for which I entreat your pardon— no sooner were those letters gone, than I repented my

folly and was convinced my conduct was weak, and ridiculous. I therefore trust in your accustomed indulgence, to overlook and forgive the past, as I have long since and believe me, I shall carefully avoid every thing of the sort in future—
        You tell me that you fear to mention your books, since the success of your recommendation, of Madame de Stael’s new Work. I expected this, and felt inclined to ask you to recommend such books as you thought might improve me, but I was fearful after what I had written, you might suppose I had no meaning in the request, and therefore pay no attention to it—but since you have mentioned it, I wish you would point out such as you think will be profitable, and I can assure you I shall feel myself much obliged— We hear nothing of the Election in America—but by a Gentleman lately arrived from New York, we understand there is a report, of Mr. Madissons being appointed Minister extraordinary to France, to settle the difference between that Country, and America I wish it may be true, as I think a war with France, or any Country, must be very injurious at this period to America—
        All the family desire to be remembered— Mr: Bourne is not gone being detained by contrary winds—
        Adieu— present my respects to your Brother, and be assured of the constant, and invariable affection, of your
        
          Louisa C. Johnson
        
      